***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         JEAN-PIERRE BOLAT v. YUMI S. BOLAT
                     (AC 37788)
                DiPentima, C. J., and Sheldon and Devlin, Js.

                                    Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying his motion for child support and finding him in contempt for
    failing to pay for certain extracurricular activity expenses. In September,
    2013, the defendant had filed a motion seeking, inter alia, to modify the
    custody orders, which the trial court denied. Attached to that motion,
    the defendant included a financial affidavit reflecting gross and net
    weekly incomes that were more than those amounts on the financial
    affidavits submitted at the time of the dissolution. Thereafter, the plain-
    tiff filed a motion for modification form to which he appended a motion
    for child support. The plaintiff identified the decision of the trial court
    denying the defendant’s September, 2013 motion to modify the custody
    orders and his loss of employment as substantial changes in circum-
    stances warranting a modification of child support. In his attached
    motion for child support, the plaintiff claimed that the defendant was
    employed and listed her salary, and attached the parties’ 2014 financial
    affidavits. While the plaintiff’s motion for modification was pending, the
    defendant filed a motion seeking to hold the plaintiff in contempt for
    failing to pay his share of certain expenses for extracurricular activities,
    pursuant to the parties’ separation agreement, which had been incorpo-
    rated into the dissolution judgment. At a hearing on the parties’ motions,
    the trial court stated that it would consider only the grounds raised in
    the plaintiff’s motion for modification of child support form, namely,
    the trial court’s decision denying the defendant’s September, 2013
    motion and the plaintiff’s claim as to loss of employment. In denying
    the plaintiff’s motion, the court found no substantial change in circum-
    stances warranting an order of child support and further ordered the
    plaintiff to pay the defendant $847.99 for his share of the extracurricular
    activities. On appeal, the plaintiff claimed, inter alia, that the trial court
    should have reviewed the exhibits that he had submitted with the motion
    and the parties’ current financial affidavits prior to concluding that no
    substantial change in circumstances had occurred. Held:
1. The trial court abused its discretion in denying the plaintiff’s motion for
    modification of child support: in addition to the testimony of the parties,
    the plaintiff attached a child support worksheet and the parties’ 2014
    financial affidavits, and both parties filed financial affidavits on the day
    of the hearing on the motions, a comparison of the defendant’s financial
    affidavits from the time of the dissolution to the day of the hearing on
    the motion to modify revealed a change in her net weekly income, and,
    therefore, the increase in the defendant’s income properly was before
    the court and should have been considered by the court prior to ruling
    on the plaintiff’s motion; accordingly, because the court did not consider
    the increase in the defendant’s income from the date of the initial order
    to the date of the modification hearing prior to determining that there
    was no substantial change in circumstances, further proceedings on the
    plaintiff’s motion for modification were necessary.
2. The trial court abused its discretion in finding the defendant in wilful
    contempt for failing to pay the extracurricular activity expenses for the
    parties’ minor children; although the order was sufficiently clear and
    unambiguous to support a finding of contempt, the court erred in finding
    that the defendant had wilfully disobeyed the order, as the parties’
    separation agreement provided that they would share agreed upon
    expenses for extracurricular activities, the defendant testified that the
    plaintiff had not agreed to pay for certain expenses for sailing and
    lacrosse, and admitted that the plaintiff never had failed to pay for an
    agreed upon extracurricular expense, and, therefore, the defendant
    failed to prove, by clear and convincing evidence, that the plaintiff had
    failed to comply with a prior court order.
             Argued January 8—officially released June 5, 2018
                     Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Haven and tried to the court, Abery-Wet-
stone, J.; judgment dissolving the marriage and granting
certain other relief; thereafter, the court, Gould, J.,
denied the plaintiff’s motion for child support and
granted the defendant’s motion for contempt, and the
plaintiff appealed to this court. Reversed; further pro-
ceedings.
   Steven R. Dembo, with whom, were Caitlin E. Koz-
loski and, on the brief, P. Jo Anne Burgh, for the appel-
lant (plaintiff).
  Richard W. Callahan, for the appellee (defendant).
                           Opinion

   DiPENTIMA, C. J. The plaintiff, Jean-Pierre Bolat,
appeals from certain postdissolution orders denying his
motion for child support and finding him in contempt.
On appeal, the plaintiff argues that the court erred in
(1) denying his motion for child support and in finding
no substantial change in the parties’ financial circum-
stances since the date of judgment despite an increase
in the income of the defendant, Yumi S. Bolat, and (2)
finding him in contempt for failing to pay extracurricu-
lar activity expenses. We agree with the plaintiff as to
both claims and, accordingly, reverse the judgment of
the trial court.
   The following facts are relevant to the resolution of
the issues on appeal. The plaintiff and the defendant
were married on September 21, 1998, in Harpswell,
Maine. At the time the parties met and married, the
plaintiff was an active duty officer in the Navy. The
defendant is a Japanese national. The parties have three
children: a son born in 1999, a son born in 2001, and a
daughter born in 2003. The parties raised their children
in Japan until the breakup of their marriage in 2010.
Thereafter, the plaintiff moved to Connecticut with the
children, where they have resided since that time. The
defendant followed the family to Connecticut. She ini-
tially entered the United States on a visitor’s visa but
eventually was granted her green card.
   In 2010, the plaintiff instituted this action for dissolu-
tion of marriage. On June 21, 2011, the court, Abery-
Wetstone, J., rendered a judgment of dissolution, which
incorporated the parties’ separation agreement and par-
enting plan-final custody stipulation (parenting plan).
According to the parenting plan, the plaintiff would
have sole legal and primary physical custody of the
three minor children. Pursuant to the separation
agreement, the parties agreed that, on the basis of the
total coordination of family finances, and because the
plaintiff was unemployed and receiving only retired
military pay, there would be no order of child support.
The separation agreement also provided that the parties
would share agreed upon extracurricular expenses for
the minor children and that each party would notify
the other of any change in his or her employment status
or income. Finally, the parties acknowledged that, due
to a qualifying disability pursuant to General Statutes
§ 46b-84c, their elder son was entitled to receive child
support until he attained the age of twenty-one years.
   The parties filed financial affidavits at the time of the
dissolution. The plaintiff’s financial affidavit, filed June
21, 2011, reflected a gross weekly income of $830.46
and a net weekly income of $709.59. The defendant’s
affidavit, filed June 21, 2011, reflected a gross weekly
income of $134 and a net weekly income of $181.1
  On September 6, 2013, the defendant filed a motion
seeking, inter alia, to modify the custody orders. The
defendant filed a financial affidavit, dated March 20,
2014, reflecting a total gross weekly income of $1150
and a total net weekly income of $901. On July 15, 2014,
the court, Munro, J., denied the defendant’s motion.
   On August 13, 2014, the plaintiff, as a self-represented
party, filed a motion for modification form (JD-FM-174)
in which he identified the ‘‘[r]ecent decision by Judge
Munro and loss of employment’’ as substantial changes
in circumstances warranting the modification of child
support. While the plaintiff’s motion for modification
was pending, the defendant filed a motion seeking to
hold the plaintiff in contempt for his failure to pay his
share of extracurricular activities. Following a hearing
on March 2, 2015, the court, Gould, J., denied the plain-
tiff’s motion for modification, finding that there was
no substantial change in circumstances warranting an
order of child support. The court also found the plaintiff
in wilful contempt of a prior court order. Specifically,
the court found that the plaintiff owed the defendant
for approximately 50 percent of all extracurricular
activities for the minor children in the amount of
$847.99. The plaintiff then filed the present appeal.
                              I
   The plaintiff first claims that the trial court erred
in finding no substantial change of circumstances and
denying the motion for child support where the evi-
dence clearly established that the defendant’s income
had increased significantly. Specifically, the plaintiff
argues that the court should have reviewed the exhibits
submitted with the motion and the parties’ then current
financial affidavits prior to concluding that no substan-
tial change in circumstances had occurred. We agree.
    We first set forth our standard of review. ‘‘The stan-
dard of review in family matters is well settled. An
appellate court will not disturb a trial court’s orders in
domestic relations cases unless the court has abused
its discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action.’’ (Internal quotation marks
omitted). O’Donnell v. Bozzuti, 148 Conn. App. 80, 82–
83, 84 A.3d 479 (2014). ‘‘Notwithstanding the great defer-
ence accorded the trial court in dissolution
proceedings, a trial court’s ruling . . . may be reversed
if, in the exercise of its discretion, the trial court applies
the wrong standard of law.’’ (Internal quotation marks
omitted.) Tuckman v. Tuckman, 308 Conn. 194, 200,
61 A.3d 449 (2013).
   The following additional facts are necessary for the
resolution of this issue. On August 13, 2014, the plaintiff
filed a motion for modification form (JD-FM-174) identi-
fying the ‘‘[r]ecent decision by Judge Munro and loss of
employment’’ as substantial changes in circumstances
warranting the modification. On the motion for modifi-
cation form, the plaintiff also directed the court to ‘‘[s]ee
motion attached,’’ which appears to be a ‘‘motion for
child support’’ that was submitted along with the motion
for modification form.2 In the attached motion for child
support, the plaintiff indicated that, in accordance with
Judge Munro’s July 15, 2014 memorandum of decision,
he was requesting an order requiring the defendant to
pay child support to the plaintiff in the amount of
$1165.65 per month. The plaintiff indicated in the
motion that he was unemployed and ‘‘receiving only
his military retired pay (less 10 [percent] to the defen-
dant), his VA disability payment, and temporary unem-
ployment compensation (until February, 2015 at the
latest).’’ The plaintiff further indicated that he had
retained over $150,000 of family debt at the time of
dissolution and that the defendant was employed at
Maritime Program Group in Westbrook and was earning
approximately $60,000 per year. The plaintiff attached
a child support worksheet, the defendant’s March 20,
2014 financial affidavit and the plaintiff’s August 13,
2014 financial affidavit to the motion.
   At the hearing on March 2, 2015, the court indicated
that it would consider only the grounds raised in the
plaintiff’s motion for modification of child support
form, namely, the ‘‘recent decision by Judge Munro and
loss of employment.’’ The court indicated that it would
not ‘‘take any evidence regarding another judge’s deci-
sion that in any way would affect a motion for [modifica-
tion].’’ After inquiring whether the plaintiff was ready
to proceed ‘‘with this motion regarding loss of employ-
ment,’’ the plaintiff responded, ‘‘Yes, Your Honor, and
other factors.’’3 The court then allowed the plaintiff to
testify in narrative form.
   The plaintiff testified as follows: ‘‘[I]n July of 2014 I
lost my employment. My previous employment was at
the rate of $113,000 a year, give or take, a bonus of
about $1000 or $3000 at the end of the year. At that
time, I filed for child support. The defendant, according
to her financial affidavits, is making $56,000 a year; has
no debt. At the judgment of dissolution, I retained all of
the family debt between $150,000 and $200,000.’’ Later,
following a series of objections by counsel for the defen-
dant, the plaintiff testified that ‘‘[d]ue to the loss of
that, the incurred debts; the changes in the children
since the judgment. There are other reasons for the
modification that are inherent reasons that previous—
Judge Emons recognized . . . .’’ After the court sus-
tained the defendant’s objection, the plaintiff stated:
‘‘Well if—if you’re only going to allow the testimony of
myself regarding the loss of my employment, then, I
believe, the facts are there in the case.’’ On cross-exami-
nation, the plaintiff testified that he was unemployed
at the time of the dissolution in 2011 and that, since that
time, he had obtained and lost employment at various
times. He conceded that he was in the same financial
circumstances at the date of the hearing that he was
in at the time of the dissolution judgment. Following the
hearing, the court found that there was no substantial
change in circumstances to warrant an order of child
support and, therefore, denied the motion for modifi-
cation.4
   Modification of child support is governed by General
Statutes § 46b-86 (a), which provides in relevant part:
‘‘Unless and to the extent that the decree precludes
modification, any final order for the periodic payment
of . . . support . . . may, at any time thereafter, be
continued, set aside, altered or modified by the court
upon a showing of a substantial change in the circum-
stances of either party . . . .’’
   ‘‘We previously have explained the specific method
by which a trial court should proceed with a motion
brought pursuant to § 46b-86 (a). When presented with
a motion for modification, a court must first determine
whether there has been a substantial change in the
financial circumstances of one or both of the parties.
. . . Second, if the court finds a substantial change in
circumstances, it may properly consider the motion
and, on the basis of the . . . § 46b-82 criteria, make an
order for modification. . . . The court has authority to
issue a modification only if it conforms the order to
the distinct and definite changes in the circumstances
of the parties. . . . Simply put, before the court may
modify . . . [a child support order] pursuant to § 46b-
86, it must make a threshold finding of a substantial
change in circumstances with respect to one of the
parties.
   ‘‘The party seeking the modification has the burden
of proving a substantial change in circumstances. . . .
To obtain a modification, the moving party must demon-
strate that circumstances have changed since the last
court order such that it would be unjust or inequitable
to hold either party to it. Because the establishment of
changed circumstances is a condition precedent to a
party’s relief, it is pertinent for the trial court to inquire
as to what, if any, new circumstance warrants a modifi-
cation of the existing order. In making such an inquiry,
the trial court’s discretion is essential.’’ (Citations omit-
ted; emphasis omitted; internal quotation marks omit-
ted.) O’Donnell v. Bozzuti, supra, 148 Conn. App. 87.
   In the present case, in addition to the testimony of the
parties, the plaintiff attached a child support worksheet,
the defendant’s March 20, 2014 financial affidavit and
the plaintiff’s August 13, 2014 financial affidavit to the
motion to modify. In addition, the parties both filed
financial affidavits on March 2, 2015, the date of the
modification hearing. Finally, the defendant introduced
into evidence the parties’ 2011 financial affidavits filed
at the time of dissolution. According to the defendant,
these documents demonstrate that the plaintiff had
been able progressively to reduce his unsecured debt
despite having expenses that exceeded his net income
while the defendant had increased unsecured debt as
her expenses continued to exceed her net income. A
comparison of the defendant’s financial affidavits from
the time of the dissolution in 2011 to the 2015 hearing,
however, reveals a change in her net weekly income
from $181 to $767.5 Notwithstanding the financial affida-
vits, however, the court did not allow the plaintiff to
proceed on his claim regarding the change in the defen-
dant’s income. It permitted the plaintiff to proceed only
with regard to his claim of loss of employment as stated
on the motion for modification form. That form, how-
ever, directed the court to ‘‘see motion attached’’ which
was the motion for child support listing additional fac-
tors regarding a change in circumstances. Specifically,
the plaintiff claimed in the attached motion that the
defendant was employed and earning approximately
$60,000 per year. Under these circumstances, the
increase in the defendant’s income properly was before
the court and should have been considered by the court
prior to ruling on the plaintiff’s motion.6
   Because the court did not consider the increase in
the defendant’s income from the date of the initial order
to the date of the modification hearing prior to
determining that there was no substantial change in
circumstances, we conclude that the court abused its
discretion in denying the plaintiff’s motion for modifica-
tion of child support. We therefore remand this matter
to the trial court to conduct further proceedings
addressing the plaintiff’s motion for modification of
child support.
                            II
   The plaintiff next claims that the court erred in hold-
ing him in contempt for failing to pay extracurricular
activity expenses for the minor children. Specifically,
the plaintiff argues that the language contained in sec-
tion 4.3 of the parties’ separation agreement was not
clear and unambiguous and, therefore, cannot support
a finding of contempt. The plaintiff further argues that,
even if the order was sufficiently clear and unambigu-
ous to support a finding of contempt, the court erred
in finding that the plaintiff wilfully disobeyed such lan-
guage. Although we conclude that the order was suffi-
ciently clear and unambiguous to support a finding of
contempt, we agree with the plaintiff that the court
erred in finding that he had wilfully disobeyed the
order.
   ‘‘[O]ur analysis of a judgment of contempt consists
of two levels of inquiry. First, we must resolve the
threshold question of whether the underlying order con-
stituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.
   ‘‘The abuse of discretion standard applies to a trial
court’s decision on a motion for contempt. . . . A find-
ing of contempt is a question of fact, and our standard
of review is to determine whether the court abused its
discretion in [finding] that the actions or inactions of
the [party] were in contempt of a court order. . . . To
constitute contempt, a party’s conduct must be wilful.
. . . Noncompliance alone will not support a judgment
of contempt. . . . We review the court’s factual find-
ings in the context of a motion for contempt to deter-
mine whether they are clearly erroneous. . . . A
factual finding is clearly erroneous when it is not sup-
ported by any evidence in the record or when there is
evidence to support it, but the reviewing court is left
with the definite and firm conviction that a mistake
has been made.’’ (Internal quotation marks omitted.)
Marshall v. Marshall, 151 Conn. App. 638, 650, 97 A.3d
1 (2014). A finding of indirect civil contempt must be
supported by clear and convincing evidence. Brody v.
Brody, 315 Conn. 300, 318–19, 105 A.3d 887 (2015).
   ‘‘[A] court may not find a person in contempt without
considering the circumstances surrounding the viola-
tion to determine whether such violation was wilful.
. . . [A] contempt finding is not automatic and depends
on the facts and circumstances underlying it. . . . [I]t
is well settled that the inability of [a] defendant to obey
an order of the court, without fault on his part, is a
good defense to the charge of contempt . . . . The
contemnor must establish that he cannot comply, or
was unable to do so. . . . It is [then] within the sound
discretion of the court to deny a claim of contempt
when there is an adequate factual basis to explain the
failure.’’ (Citation omitted; internal quotation marks
omitted.) Mekrut v. Suits, 147 Conn. App. 794, 799–800,
84 A.3d 466 (2014).
   Section 4.3 of the parties’ separation agreement pro-
vides: ‘‘The parties shall share agreed upon extracurric-
ular expenses for the minor children 50/50, said
agreement not to be unreasonably withheld; except
mother shall pay for the Japanese cultural camp, if any,
as referred to and ordered in the Parenting Plan.’’ On
September 10, 2014, the defendant filed a motion seek-
ing to hold the plaintiff in contempt for his failure to
pay his share of the children’s extracurricular expenses.
At the hearing on the motion for contempt, the defen-
dant submitted an itemized list of extracurricular activi-
ties, the year that the children attended each activity
and the amount that the defendant paid for each activ-
ity. The activities listed on this document were sailing
for one of the parties’ sons and for their daughter, and
lacrosse for their daughter. The defendant testified that
the plaintiff was aware that the children were participat-
ing in the activities, but had not contributed toward the
cost of those activities.
   On cross-examination, however, the defendant testi-
fied that the plaintiff had not agreed to pay for their
son’s sailing in 2014 or their daughter’s sailing or
lacrosse in 2013. The defendant also testified that a
‘‘dear friend of [her] fiance´’’ had given her the money
to pay for the sailing camps as a gift. The plaintiff asked
the defendant if the plaintiff had ever failed to pay
for any extracurricular activity that they had mutually
agreed upon and the defendant responded that he had
not. The plaintiff testified that he withheld his consent
for the extracurricular activities because he could not
afford to pay for them.
   Following the hearing, the court found the plaintiff
in wilful contempt of a prior court order and ordered
the plaintiff to pay $847.99 for the extracurricular activi-
ties for the minor children. In its subsequent memoran-
dum of decision, the court stated that ‘‘[t]he plaintiff
testified at the subject hearing that he agreed to the
activities, and did not pay his percentage share of the
expenses related thereto.’’ The court then found,
‘‘[b]ased on the aforementioned testimony,’’ that the
plaintiff was in wilful contempt of the prior court order,
that he had knowledge of the court order, that the order
was unambiguous and understandable by the plaintiff,
and that, based on the sum of money in his bank account
and his income at the time, the plaintiff had the ability
to pay.
   We first consider whether the order was sufficiently
clear and unambiguous so as to support a judgment of
contempt. Although the plaintiff contends that the plain
language of section 4.3, which provides that ‘‘the parties
shall share agreed upon extracurricular expenses for
the minor children 50/50’’ clearly and unambiguously
refers to agreed upon expenses, he argues that the order
is nonetheless ambiguous because the trial court and
the defendant construed it to mean that he was obli-
gated to pay for agreed upon extracurricular activities.
We disagree and conclude that the order clearly and
unambiguously refers to agreed upon expenses. We fur-
ther conclude, however, that the court abused its discre-
tion in finding the plaintiff in wilful contempt of the
order.
  As stated previously in this opinion, the agreement
provided that the parties would share ‘‘agreed upon
extracurricular expenses for the minor children 50/50,
said agreement not to be unreasonably withheld.’’ On
cross-examination, the defendant testified that the
plaintiff had not agreed to pay for their son’s sailing in
2014 or their daughter’s sailing or lacrosse in 2013. She
also admitted that the plaintiff never had failed to pay
an agreed upon extracurricular expense.7 In light of
the defendant’s own testimony, the defendant failed to
prove, by clear and convincing evidence, that the plain-
tiff had failed to comply with a prior court order. The
court, therefore, abused its discretion in finding the
plaintiff in in wilful contempt for failing to pay extracur-
ricular activities for the minor children.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion, the other judges concurred.
  1
     The $134 in gross weekly income for the defendant was made up of $103
from her principal employment and $31 from other sources. It is unclear
why the defendant’s net income was higher than her gross income.
   2
     There is no separate file stamp date on the attached ‘‘motion for child
support.’’
   3
     The transcript reveals the following:
   ‘‘The Court: All right, I’ve got 253; I’m going backwards from there; it
looks like I have a fairly large offering of financial affidavits that are attached
to a motion. I have an undated motion for child support dated August 12.
   ‘‘[The Plaintiff]: That would be the motion we’re talking about.
   ‘‘The Court: Is there a motion before—252, I have a motion for modification
regarding support.
   ‘‘[The Plaintiff]: Yes, Your Honor, that is what 252 is the child support.
   ‘‘The Court: All right. The motion— the reason for the motion says, recent
decision by Judge Munro and loss of employment. I’m not going to take
any evidence regarding another judge’s decision that in any way would
affect a motion for [modification]. Are you planning to proceed with this
motion regarding loss of employment?
   ‘‘[The Plaintiff]: Yes, Your Honor, and other factors.’’
   4
     In its subsequent memorandum of decision dated June 7, 2016, the court
stated: ‘‘The plaintiff testified that, as of March 2, 2015, the date of the
hearing of the instant motions, his employment and financial situation was
the same as it was on . . . June 21, 2011, the date of the dissolution of his
marriage. Based on the plaintiff’s sworn testimony, the undersigned finds
there is no substantial change in circumstances and therefore denies the
plaintiff’s motion, #252.’’
   5
     The defendant’s financial affidavit, filed on June 21, 2011, reflected a
gross weekly income of $134 and a net weekly income of $181. The defendant
argues, however, that her actual weekly gross income in 2011 was $550.
According to the defendant, her 2011 financial affidavit was based on the
‘‘weekly average not less than 13 weeks’’ as required by the financial affidavit
form. The defendant points to the child support guidelines filed in 2011,
which reflects $550 per week gross income for the defendant. We note,
however, that ‘‘[a] court is entitled to rely upon the truth and accuracy of
sworn statements required by . . . the [rules of practice], and a misrepre-
sentation of assets and income is a serious and intolerable dereliction on
the part of the affiant which goes to the very heart of the judicial proceeding.
. . . These sworn statements have great significance in domestic disputes
in that they serve to facilitate the process and avoid the necessity of testi-
mony in public by persons still married to each other regarding the circum-
stances of their formerly private existence.’’ Reville v. Reville, 312 Conn.
428, 442–43, 93 A.3d 1076 (2014).
   Furthermore, Article XVI of the parties’ separation agreement provides,
in relevant part: ‘‘The financial affidavit of the [plaintiff] and the financial
affidavit of the [defendant] are hereby incorporated and made a part of this
Agreement, it being expressly understood that the terms of this Agreement
and the financial arrangement hereunder were made upon the representa-
tions contained in said affidavits. It is further understood and agreed that
the parties hereto relied upon said representations in executing this
Agreement.’’
   6
     The court’s only mention of the increase in the defendant’s income was
in its memorandum of decision dated June 7, 2016, filed after the plaintiff
had filed several motions to complete and perfect the record. In that decision,
the court stated that the plaintiff had ‘‘also alleged that, as a result of the
marital dissolution agreement, he retained over $150,000 in family debt, and
that the defendant was making $60,000 a year.’’ In its decision the court
held, however, based on the plaintiff’s testimony that his financial situation
was the same on the date of the hearing on the motion to modify that it
was on June 21, 2011, the date of the dissolution of the parties’ marriage,
that there was no substantial change in circumstances. The court did not
address the increase in the defendant’s income as stated in the plaintiff’s
motion to modify.
  7
    The transcript reveals the following:
  ‘‘[The Plaintiff]: Did I ever fail to pay for any extracurricular activity that
we mutually agreed upon?
  ‘‘[The Defendant]: No.’’